Citation Nr: 1502783	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with periods of active duty from May to July 1985, July 1991 to June 1992, and September 2005 to July 2007.

In July 2013 the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record


FINDINGS OF FACT

1.  Asthma clearly and unmistakably preexisted service.

2.  Asthma did not undergo a worsening during a period of active duty. 


CONCLUSION OF LAW

A respiratory disorder, claimed as asthma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who had three periods of active duty - including two separate deployments to Iraq - contends that a current respiratory disorder, claimed as asthma, had its onset during active service, and specifically is a result of exposure to "burn pits" while stationed in Iraq.  In July 2013 testimony before the undersigned, he specifically stated that he had no history of asthma prior to service, to include any history of childhood asthma.  Rather, he stated that "when [he] was in Iraq [he] started . . . having breathing problems," and went on to clarify that it was during his 2005 deployment that symptoms began. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  

Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

Unfortunately, in spite of numerous attempts, VA has been unable to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Nonetheless, he has asserted an onset during a period of active duty, and the evidence demonstrates that asthma preexisted his first period, and thus all subsequent periods, of active duty which began in May 1985.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In spite of his recent testimony to the contrary, the record shows that the Veteran's asthma preexisted service.  Specifically, on an enlistment examination in July 1984, he affirmatively denied any history of asthma, shortness of breath, or pain or pressure in his chest; however, a notation indicates a history of asthma, which had been asymptomatic for the prior six years.  

While the contemporaneous report of examination indicates the lungs to have been "normal," the Board nonetheless finds that a history of asthma was "noted" at entry, and thus is found to have preexisted service.

Where a veteran enters service with a preexisting disorder, service connection is considered on the basis of aggravation; that is, whether the preexisting injury or disease was made worse during service.  In so doing, the threshold question is whether there was a worsening of the disability during service and whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Service treatment records from the initial period of active service between May and July 1985 include no complaints or treatment regarding asthma or difficulty breathing.  Therefore, there was no increase in symptomatology during the Veteran's first period of active duty.  

Post-service evidence reflects that the Veteran underwent an examination in November 1988; the lungs were normal and he denied any respiratory symptoms.  Given the lack of findings or complaints during the first period of active duty and several years after separation, the Board finds that there was no increase in his preexisting asthma disorder.  As the evidence does not show an increase in disability, the Board need not reach the issue of whether the increase was due to the natural progress of the disease.  Thus, service connection based on aggravation is not warranted for this period of active duty.  

The Veteran's next period of active duty began in July 1991, at which time he reported a history of asthma, shortness of breath, and pain or pressure in the chest.  On examination at separation from this period, in May 1992, he again endorsed asthma and shortness of breath, and the examining clinician noted that reactive airway disease had been diagnosed prior to the Veteran's deployment, but that there had been only two episodes in the last 13 years, and no medication was being used to treat the disorder.  

The reference to a 13 year history of asthma dates the onset to 1979, prior to his first period of active duty, providing further evidence that asthma was a preexisting disorder.  Moreover, at that time, there were no complaints or treatment regarding asthma, and the Board accordingly finds that the there was no increase in severity of asthma during this second period of active service.  

That there had been no increase in severity during the second period of active duty is further reflected in a July 1997 five-year examination during which the Veteran's lungs were found to be normal, and he affirmatively denied any symptoms of asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  In October 2002, he again underwent a five-year examination during which diminished lung sounds were noted in bilateral lung fields, but without rhonchi, rales or wheezes.  The examiner commented that there was no "significant internal [history]," though the Veteran did have a personal medical history which included "trouble with asthma," but only when becoming upset; albuterol was the only current medication.

Two months later, in December 2002, the Veteran was diagnosed with bronchial asthma, though it was reported that there had been no recent clinical symptoms of asthma.  The use of Advair (fluticasone/salmeterol) and Maxair (pirbuterol) were recommended.  In June 2003, he reported "trouble with asthma," and on clinical evaluation his symptoms were described as "well-controlled."

The Veteran entered his third period of active duty in September 2005.  Again, the Board notes that as his history of asthma had been well-documented, he is considered to have entered service with a preexisting disorder, and the central remaining inquiry is whether the disability underwent an increase in severity during active service.  

Before returning to active service, in August 2005, the Veteran reported that he had no current medical problems and had taken no prescription medication since his last examination.  On a pre-deployment health assessment in October 2005, he again denied any current medical problems and the use of prescription medication since his last examination.

In June 2006, while deployed to Iraq, the Veteran complained of congestion, and reported that he usually used albuterol to ease chest congestion, but was out of medication.  In April 2007, he reported chest tightness and again stated that he had previously used albuterol to treat such symptoms.  He was diagnosed with "asthma secondary condition to smoke/dust inhalation," and was prescribed albuterol.  

On returning from Iraq, he completed a post-deployment health assessment in June 2007.  He endorsed chronic cough, and difficulty breathing both during and after deployment, and generally regarded his health as having become worse.  While deployed, he had been exposed to smoke from oil fires, smoke from burning trash or feces, vehicle or truck exhaust, JP8 or other fuels, solvents, industrial pollution, as well as sand/dust.  

In July 2007, the Veteran was seen regarding respiratory problems.  He reported a history of asthma and that he had been given albuterol while deployed to Iraq, which he used every five minutes.  In reporting his history of asthma, he indicated that he had been diagnosed with the disorder only two years prior.  Physical evaluation revealed pulmonary auscultation abnormalities, wheezing, and decrease in breath sounds.  He retired from active duty service in July 2007.

As noted above, the threshold question is whether there was a permanent worsening of the disorder during service.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  While the Veteran experienced worsening of asthma symptoms during his third period of service, it does not represent a permanent worsening of the disorder.

Specifically, in July 2008, the Veteran was seen at a VA facility where asthma was described as "well controlled on current medications," and his lungs were clear.  A March 2009 VA treatment report noted that he had been noncompliant with his asthma medication since the preceding October, and found that he had increased wheezing with tightness in the chest.  On routine follow-up in July 2009 he was again found to be noncompliant with his asthma medication, and reported some increased wheezing.  

In November 2009, while still noncompliant, the Veteran indicated that his asthma had become "semi-controlled."  Physical evaluation revealed clear lungs, without rhonchi or wheezing.  While being treated for chronic sinusitis and nasal polyposis in July 2010, he denied any symptoms of asthma such as shortness of breath, or chest pain.  His lungs were clear to auscultation, and without wheezes, rales, or rhonchi.

In June 2012, the Veteran underwent a VA examination.  The examiner reviewed the entire claims file and noted the history of asthma, calling particular attention to periods of four to five months during which the Veteran was noncompliant with medication but had no worsening of symptoms, to include hospitalization to use oxygen, or need for other acute medical therapy.  The examiner went on to consider clinical diagnostic testing which revealed no worsening of bronchial asthma, "[e]ven considering natural progression" of the disease.  

Based on the foregoing, the examiner opined that the "currently claimed bronchial asthma condition was not temporarily or permanently worsened by military service exposure to burn pits, truck fumes and other environmental hazards in Iraq."

Given the depth of analysis and consideration of the record, the Board finds the VA examiner's opinion, that asthma did not worsen during service - to include as a result of burn pits - to be both competent and highly probative.  In contrast, while the Veteran is competent to report on symptoms of asthma to the extent that they are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), his assertions that asthma either had its clinical onset during, or became permanently worsened, by service are beyond his competence and thus of lesser probative value.

Further, the Veteran has been inconsistent in his statements regarding the onset of the claimed disorder.  While he now asserts that symptoms began during his 2005 - 2006 deployment to Iraq, the record clearly reflects a decades-long history of asthma symptoms and diagnoses beginning many years prior to his initial period of active service in 1985.  These discrepancies limit the probative value of his statements.

In support of the claim, the record includes a December 2006 memorandum release by the Department of the Air Force regarding the health hazards of burn pits.  The memorandum advised against the use of burn pits where possible, and described the practice as "an acute health hazard for individuals.  There is also the possibility for chronic health hazards associated with the smoke from these pits."  

In assigning less probative weight to this evidence, the Board notes that generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

Such evidence can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 11 Vet. App. at 316-17.  Here, although the 2006 Air Force memorandum is specific to those types of burn pits potentially being operated by the Armed Services, the memorandum is otherwise too general and without specific application to the nature of the Veteran's exposure.  It is thus of little probative value in establishing service connection.

In sum, the evidence reflects that asthma preexisted service and underwent no permanent increase in severity during any period of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter provided to the Veteran in June 2007 and the January 2009 statement of the case.  The content of these documents fully addressed all notice elements, including informing him of what evidence was required to substantiate the claim and VA's respective duties for obtaining evidence.  Therefore, the Board finds that he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued in September 2014.  Consequently, the Board finds that the duty to notify has been satisfied.  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions satisfy the obligations imposed by Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records, service treatment records, and - to the extent possible - service personnel records.  Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2013.  

In addition, a specific VA medical opinion pertinent to the issue on appeal was obtained in June 2012 following a physical examination of the Veteran, review of the claims file, and consideration of the Veteran's civilian and service history.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, in March 2014 the Board remanded the issue on appeal for additional development, retrieval of VA clinical records from the East Orange and
Philadelphia VA Medical Centers for the period from February 2011 to the present, and orders to contact appropriate sources to verify the Veteran's periods of ACDUTRA and INACDUTRA.  

Since that time, additional VA treatment records have been associated with the claims file, and both the Army National Guard and Defense Finance and Accounting Service were contacted in an effort to comply with the Board's remand orders.  The Board finds that the RO substantially complied with the March 2014 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a respiratory disorder, claimed as asthma, is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


